DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest An analog comparator circuit, for communication interfaces within a vehicle which is designed to detect an actuation of an actor (Ttx, Sext), comprising: a unit for producing a supply voltage (CC, Vu3) for supplying the actor (Ttx, Sext), a unit for producing a reference voltage (RVG; VRef) to be compared with the supply voltage (CC; Vu3), a transistor input stage (IS), a node point (EDMx) between the actor (Ttx, Sext), the unit for producing a supply voltage (CC) and the transistor input stage (IS), a digital evaluation unit (DCU) for processing the output signal from the transistor input stage (IS) in such a manner that whether or not the actor (Ttx, Sext) is actuated is detected, wherein the transistor input stage (IS) is in the form of an analog input stage (IS) that comprises: a transistor circuit with two transistors (Tmir1, T_mir2), of which an emitter of a first transistor (T+mir2) is functionally connected to the node point (EDMx) and an emitter of a second transistor (Tmir1) is functionally connected to the reference voltage (VRef) at the reference node (VRef), further comprising a collector resistance (R mir1) associated with the second transistor (Tmir1) for limiting the collector current of the second transistor (Tmir1), as well as a base resistance (R mir b) produced for both transistors (Tmir1, T_mir2); or a current mirror comprising two transistors (T_mir1, T_mir2), of which a first transistor (Tmir2) is functionally connected to the node point (EDMx) and the second transistor (Tmir1) is functionally connected to the reference voltage (VRef) and is configured in the current feedback mode as called for in claim 9.  Therefore, claims 9-17 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        9/9/2022